Citation Nr: 1732472	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-25 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a chronic cervical spine disability, claimed as a neck injury.

2.  Entitlement to service connection for a right ankle strain.

3.  Entitlement to service connection for a left wrist cyst.

4.  Entitlement to service connection for bronchial asthma, claimed as undiagnosed illness with respiratory difficulties.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1988 to February 1992.  The Veteran was awarded the Combat Action Ribbon for combat service in Kuwait.

These issues come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  These matters were previously remanded by the Board in October 2009, July 2011 and June 2016 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In July 2011 and June 2016, the Board remanded the service connection claims to obtain VA examinations to determine the nature and etiology of his cervical spine disability, right ankle disability, left wrist disability, and asthma.  The June 2016 remand also remanded the issue of TDIU.

The record contains an October 2016 letter which informs the Veteran that a VA medical center would schedule VA examinations for his service connection claims.  The record shows that the Veteran failed to report for the scheduled November 2016 VA examinations; however, there is no documentation of record that the Veteran was notified of the November 2016 VA examinations. 

The Board reiterates the confusion noted in the June 2016 Board remand regarding the Veteran's appearance for a May 2013 VA examination, but failure to appear for a November 2013 VA examination.  It was unclear whether the Veteran received notice of the second VA examination scheduled in November 2013.  As such, the RO was directed to schedule another VA examination, which was scheduled to occur in November 2016.  

The Board is again uncertain whether the Veteran received notification of the scheduled VA examination.  The record shows confusion regarding the Veteran's current mailing address as a May 2016 document was returned to sender and July 2016 VA correspondence shows that VA was unable to locate the Veteran.  Although an October 2016 compensation and pension exam inquiry shows a new address for the Veteran, it is not clear whether the medical facility mailed notification of the November 2016 VA examination to the new address.  The Board notes that the Veteran was in contact with VA as he received VA treatment in September 2016 and was in telephone contact with VA in October 2016 and November 2016.

Although the November 2016 supplemental statement of the case referenced the Veteran failing to report for the VA examination and the Veteran has not since responded indicating a good cause for missing the examination in accordance with 38 C.F.R. § 3.655(a), there still remains no evidence that the Veteran was notified of the VA examinations.  As such, remand is required in order to reschedule the necessary VA examinations, of which the Veteran must be provided notice.

In reaching this finding, the Board acknowledges the Court's finding in Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) with regard to the presumption of regularity for notification of examinations.  However, the Board finds that remand is necessary under these particular circumstances, in part due to the potential confusion with the Veteran's current mailing address and the Veteran's recent July 2017 application for vocational rehabilitation.

Additionally, the Veteran's service treatment records, which were found to be unavailable in February 2011, were associated with the record in March 2012 (partial records) and in October 2014.  The STR's show evidence of a wrist cyst and a neck injury; therefore a medical opinion is necessary before the Board can adjudicate these service-connections claims.

In light of the foregoing, this case must be remanded to the AOJ so that the Veteran can once more be scheduled for VA examinations and be given proper notice of the scheduled examinations with documentation of the notice in the Veteran's electronic claims file.  Also, any outstanding VA medical records that are pertinent to this appeal should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Schedule the Veteran for VA examinations with an examiner(s) of appropriate expertise to provide an opinion as to the etiology of the Veteran's claimed cervical spine, right ankle, left wrist, and respiratory disabilities.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

If the Veteran does not report for the examination(s), associate with the electronic claims folder a copy of the notice letter that was sent to the Veteran indicating the time, date, and place of the VA examination(s).

After reviewing the file, obtaining a complete history from the Veteran, conducting a physical examination, and obtaining all appropriate diagnostic tests, the examiner(s) should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed cervical spine, right ankle, left wrist, or respiratory disability is causally or etiologically related to the Veteran's period of active service, to include as due to undiagnosed illness, or otherwise related to service.

The opinion provider should also offer an opinion as to the functional impairment caused by the Veteran's disabilities, individually and collectively.

Note that the Veteran is in receipt of the Combat Action Ribbon for his service in Iraq; as such, the law allows for his lay testimony of injuries sustained in service to be sufficient evidence to establish the events in-service, despite a lack of documented medical treatment for the same in the service treatment records.

A complete rationale for all opinions should be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.


3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, to include consideration of 38 C.F.R. § 4.16(b).  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

4.  Then review the record and readjudicate the claim for an increased rating for left knee disability, to include consideration of TDIU.  If the claims on appeal remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




